59 N.Y.2d 794 (1983)
The People of the State of New York, Respondent,
v.
Maurice Patterson, Appellant.
Court of Appeals of the State of New York.
Argued May 2, 1983.
Decided June 2, 1983.
Stewart E. Sterk for appellant.
Sol Greenberg, District Attorney (George H. Barber of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
Order affirmed for the reasons stated in the memorandum of the Appellate Division (88 AD2d 694), to which we add only that, in view of his ruling limiting use of the 1979 rape conviction, it cannot be said that, as in People v Williams (56 N.Y.2d 236), *796 the Trial Judge failed to exercise discretion.